United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2840
                                   ___________

Larry D. Turner,                    *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the
     v.                             * Western District of Arkansas.
                                    *
Arkansas Mental Health Department,  *      [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                          Submitted: September 22, 1999
                              Filed: September 30, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Larry D. Turner appeals from the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his complaint. Having carefully reviewed the record and Turner’s brief,
we conclude the district court correctly dismissed the complaint because the Arkansas
Department of Mental Health, the only named defendant, is immune from suit.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas, adopting the report and
recommendations of the HONORABLE BOBBY E. SHEPHERD, United States
Magistrate Judge for the Western District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-